771 N.W.2d 761 (2009)
CONNER CREEK ACADEMY EAST, Plaintiff-Appellee,
v.
DEPARTMENT OF LABOR AND ECONOMIC GROWTH and Bureau of Construction Codes, Defendant-Appellee, and
City of Warren, Intervening Defendant-Appellant.
Docket No. 138957. COA No. 289241.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the April 16, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.